                                                    U.S. Department of State
                                   CERTIFICATE TO BE ATTACHED TO DOCUMENTARY
                                      EVIDENCE ACCOMPANYING REQUISITIONS IN
                                          THE UNITED STATES FOR EXTRADITION
                                              AMERICAN FOREIGN SERVICE


                                                                                           08-2-2017
                                                                                 Place and Date (mm-dd-yyyy)

                                Sherman Grandy                                              Consul General
                                   Name                                                        Title
                   tates of America at                                           Seoul, Korea

                    at the annexed papers, being                          supporting documents



                     ed upon an application for the extradition from the United States of America
                                          Hyuk Kee YO0


                         e of      embezzlement, etc.



 al                        mmitted in                                        Republic of Korea

 are                         uthenticated so as to entitle them to be received in evidence for similar purposes by

 the t    als of                                 Republic of Korea

 as re    d by Title 18,         ed States Code, Section 3190.

                                  reunto sign my name and cause my seal of office to be affixed

                                          day of                             August 2017
                                                                            Month and Year




                                                                               Signature



                                                                     Sherman Grandy, Consul General
                                                             Type Name and Title of Certifying Officer
                                                                  of the United States of America.




DS-36
04-2007
                                                                                                        EX-YOO-S3-00001
                            Ministry of Justice
                              Republic of Korea

Attorney General
Department of Justice
United States of America


        Supplement to Request for Extradition of Y00 Hyuk Kee


I, Park, Sang Ki, the Korean Minister of Justice,

1. on behalf of the Korean government, hereby request for the extradition of
YO0 Hyuk Kee who is investigated on charge of embezzlement, etc. under
the Treaty on Extradition between the Republic of Korea and the United
States of America, so that this case can be prosecuted in accordance with the
relevant laws of the Republic of Korea.

2. hereby confirm that the Korean government certifies this supplementary
document on the request for the extradition of the criminal by sealing, signing
and impressing the official seal of the Korean Minister of Justice on this
document.

                                 Seoul, Republic of Korea

                                 July 31, 2017

                                 Park, Sang Ki
                                 Minister of Justice
                                 Republic of Korea
                                 (Sealed by Minister of J

                                 LEE Changsoo
                                 Director, International Criminal Affairs Division
                                 (Duly authorized by the Minister)




                                                                      EX-YOO-S3-00002
      SUPPLEMENTARY STATEMENT OF CONFIRMATION

I, KIM Hyeong-geun, Prosecutor at the Incheon District
Prosecutors' Office in Korea hereby certify the following in
support of the request for the extradition of Y00 Hyuk Kee from
the United States of America to the Republic of Korea, pursuant
to the Extradition Treaty between the Republic of Korea and the
United States of America which took effect in December 20, 1999.


1. QUALIFICATIONS


1 1. I am a public prosecutor of the Incheon District
     Prosecutors' Office ("Incheon DPO") under the Korean
     Ministry of Justice. After passing the National Bar
     Examination in 1997, I completed the required two-year
     course at the Judicial Research and Training Institute
     under the Supreme Court of Korea and obtained
     qualifications to work as a judge, prosecutor or lawyer in
     2000. I have been working as a prosecutor since February
     2002, under the appointment of the President of Korea.
     Based on my training, experience and position, I fully
     understand the criminal law and procedures of Korea. As a
     prosecutor in charge of investigating this case succeeding
     Prosecutor JEONG Soon Shin, who was previously in charge
     of this case and sent a request to extradite Y00 Hyuk Kee
    in April 2015, I am well aware of the matters of this case
    as I have reviewed the statements made by the victims and



                              1

                                                      EX-YOO-S3-00003
     those involved in this case, investigation reports and
     evidence.
1.2. Under the Korean law, a prosecutor who presides over
     investigations may choose to either investigate
     independently or supervise the police as they investigate
     a case. Once the investigation is completed, the
     prosecutor exclusively decides whether or not to indict
     the case. After the indictment, the prosecutor supports
     and maintains the prosecution and executes the final
     judgment of the court. According to the principle of the
     exclusive power of prosecutors, the court may proceed with
     trial procedures only for cases that have been indicted by
     a prosecutor. In this case, there is clear and sufficient
     evidence to indict the suspect regardless of his statement.
     However, according to the Korean practice on
     investigations and indictments, prosecutors do not indict
     a suspect on the run. It is for this reason that JEONG
     Soon Shin, then-prosecutor who took charge of the
     investigation of this case, made a request to extradite
     YO0 Hyuk Kee in April 2015. I, as the prosecutor who has
     taken over this case, hereby certify the following upon
     the supplementary request from the U.S.


2. EACH COUNT OF EMBEZZLEMENT
2.1. Paragraph 4.1.1. of the initial Statement of Confirmation
     is about the background of Y00 Hyuk Kee's crimes, such as
     his identity and the criminal methods he used to commit
     embezzlement. Details of each count, with which Y00 Hyuk

                              2


                                                     EX-YOO-S3-00004
      Kee will be charged after he is extradited, are described
      in paragraphs 4.1.2. through 4.1.8. of the initial
      Statement of Confirmation.
2.2. Details of each count are as follows.
2.2.1. YO0 Hyuk Kee owned 19.44% of the shares outstanding of I-
     One-I Holdings Co., Ltd. ("I-One--I Holdings") and operated
     its affiliate companies, including Trigon Korea Co., Ltd.,
     Kukje Pictures Co., Ltd., Dapanda Co., Ltd. ("Dapanda"),
     Onzigoo Co., Ltd. ("Onzigoo"), Ahae Co., Ltd. ("Ahae"),
     Moonjin Media Co., Ltd. ("Moonjin Media"), Chonhaiji, Co.,
     Ltd. ("Chonhaiji"), Cheonghaijin Marine Co., Ltd.
     ("Cheonghaijin Marine"), Semo Co., Ltd. ("Semo"), Clian
     Co., Ltd, Saemuri Co., Ltd, Hojin Co., Ltd., and Sokuri
     Trading Co., Ltd. In or around March 2010, at Semo's
     office located at 565-3, 558-10 Sipjeong-dong, Bupyeong-gu,
     Incheon, YO0 Hyuk Kee conspired with GO Chang-hwan, Semo's
     CEO, and signed a management consulting services contract
     through which Y00 Hyuk Kee received KRW 25,000,000 from
     the victim, company, Semo, in return for providing
     management consulting services. However, Semo was not in
     need of such services and Key Solution, a company operated
     by Y00 Hyuk Kee, neither provided nor had the ability to
     provide such services to Semo. From the point of signing
     the contract until March 2014, YO0 Hyuk Kee received KRW
     25,000,000 every month, which is KRW 1,225,000,000 in
     total, from Semo into his Woori Bank account thereby
     embezzling the money.
2.2.2. In or about April 2010 in the office of Moreal Design Co.,

                                3


                                                        EX-YOO-S3-00005
     Ltd. ("Moreal Design") located at 4-4 Samseong-dong,
     Gangnam-gu, Seoul, Y00 Hyuk Kee conspired with YO0 Chong
     Somena, who had authority over Moreal Design's funds, and
     received KRW 30,000,000 on the pretext of a management
     consulting fee. Until December 2013, he received KRW
     20,000,000 or KRW 30,000,000 every month, KRW 990,000,000
     in total, even though it was not necessary for the victim
     company Moreal Design to receive management consultations
     on a regular basis. Also, Y00 Hyuk Kee's company, Key
     Solution, neither provided nor had the ability to provide
     such services to Moreal Design. In this manner, YO0 Hyuk
     Kee embezzled the money.
2.2.3. In or about January 2009 in the office of Ahae, YO0 Hyuk
     Kee conspired with LEE Jae-young, who had authority over
     Ahae's funds, and signed a trademark licensing agreement
     stating that Ahae would pay licensing fees of about 0.8%
     to 1.6% of Ahae's revenue after Y00 Hyuk Kee registered
     the name of the company, "Ahae," as a trademark. The
     victim company, however, had been using the name for the
     company for about 10 years. At the point of signing the
     contract, Y00 Hyuk Kee received KRW 9,499,200 and until
     December 2013, he received a total of KRW 5,346,311,045
     from Ahae thereby embezzling the money.
2.2.4. In or about January 2009 in the office of Onnara Shopping
     Co., Ltd. ("Onnara Shopping"), YO0 Hyuk Kee conspired with
     BYEON Gi-chun who had authority over Onnara Shopping's
     funds and signed a trademark licensing agreement through
     which Y00 Hyuk Kee received KRW 8,514,430 at the point of

                                4


                                                      EX-YOO-S3-00006
     signing, and a total of KRW 328,436,704 until December
     2011 from the victim company Onnara, even though. the
     company name "Onnara Shopping" did not have any brand
     value and was an easily replaceable name, while a
     trademark registration cost only about KRW 300,000.
2.2.5. In or about January 2008 in the office of Chonhaiji, YO0
     Hyuk Kee conspired with BYEON Gi-chun who had authority
     over Chonhaiji's funds and signed a trademark licensing
     agreement stating that Cheonhaiji would pay a licensing
     fee of 1.0% to 1.5% of Chonhaiji's revenue. YO0 Hyuk Kee
     received KRW 18,898,710 at the point of signing the
     contract, and a total of KRW 1,235,426,771 until June 2010,
     even though the company name "Chonhaiji" did not have any
     brand value and was an easily replaceable name, while a
     trademark registration cost only about KRW 300,000.
2.2.6. In or about February 2011 in the office of Chonhaiji, YO0
     Hyuk Kee received KRW 20,000,000 from Chonhaiji in the
     name of consultation fees even though YO0 Hyuk Kee did not
     provide any advice to Chonhaiji. Until November 2011, Y00
     Hyuk Kee received KRW 20,000,000 every month and embezzled
     KRW 200,000,000 in total from Chonhaiji.
2.2.7. Y00 Hyuk Kee needed large amounts of money to hold an
     exhibition of photographs taken by his father, YO0 Byeong
     Eyn, at the Palace of Versailles in France. For this
    reason, he conspired with BYEON Gi-chun, Chonhaiji CEO, to
    use Chonhaiji's money. On the pretext of purchasing YO0
    Byeong Eyn's photographs at a high price, Chonhaiji
    offered large amounts of money to Ahae Press Inc., the U.S.

                              5


                                                      EX-YOO-S3-00007
     branch of Ahae Co., Ltd., where YO0 Hyuk Kee was CEO.
     Including KRW 1,656,598,080 that he received at the point
     of signing the purchase agreement in March 2013, YO0 Hyuk
     Kee received KRW 19,862,077,987 in total from Chonhaiji,
     the victim company, until December 2013. However, the
     prices of YO0 Byeong Eyn's works were not very high and
     could not be priced accurately because they had never been
     sold in the market before.
2 3 The victims of each count described in paragraphs 2.2.1.
    through 2.2.7. are different companies. The victim in
    paragraph 2.2.1. is Semo, that in 2.2.2. is Moreal Design,
    that in 2.2.3. is Ahae, that in 2.2.4. is Onnara Shopping
    and that in 2.2.5. through 2.2.7. is Chonhaiji. According
    to court precedents in Korea, a criminal who commits
    multiple embezzlement offenses is charged with one count
    per victim if the criminal committed the offenses under a
    single criminal intent and used the same criminal methods.
    Therefore, if there are more than one victim, the criminal
    shall be charged with multiple counts and those counts
    shall be considered as concurrent crimes. If there are
    more than one criminal method used for committing the
    crimes, the criminal shall be charged with multiple counts
    and the charges shall be considered as concurrent crimes,
    as well, even though there was only one victim. In this
    case, each criminal act described in each of the
    paragraphs 2.2.1. through 2.2.7. shall be deemed a single
    count and these counts will be considered as concurrent
    crimes. Based on this principle, Y00 Hyuk Kee is facing

                              6


                                                     EX-YOO-S3-00008
      seven counts of embezzlement.
2.4. Under the Criminal Procedure Act of the Republic of Korea,
      a prosecutor can request a relevant district judge to
      issue an arrest warrant if there are sufficient grounds to
      believe that the suspect committed a crime. The court has
      issued an arrest warrant because there are reasonable
      grounds to believe that Y00 Hyuk Kee committed the above
      crimes. If there are any parts left unclear about each
      count, please point them out to us so that we can further
      elaborate on that point.


3. ADDITIONAL EVIDENCE OF TAX EVASION
3.1. KIM Pil-bae and LEE Gang-se are co-principals in Y00 Hyuk
     Kee's tax evasion. Prosecution against YO0 Hyuk Kee has
     been suspended as his whereabouts are unknown, and
     prosecution against KIM Pil-bae and LEE Gang-se has also
     been suspended because they can be punished only after the
     investigation into YO0 Hyuk Kee, their co-principal, is
     complete. In Korea, when it is difficult to find whether
     or not a suspect is convicted of the alleged charges due
     to unknown whereabouts of at least one of the suspect's
     co-principals, prosecution against the suspect can also be
     suspended until the suspect's co-principal is located.
3.2. KIM Pil-bae and LEE Gang-se were convicted of tax evasion
     and the method of their convicted crimes was similar to
     that of the crime they committed together with YO0 Hyuk
     Kee.
3.3. KIM Pil-bae and LEE Gang-se was found guilty of submitting

                                 7


                                                      EX-YOO-S3-00009
      false sum tables of tax invoices to the tax office,
      falsely claiming as if they paid Y00 Byeong Eyn (Y00 Hyuk
      Kee's father) for his consultation services, and evaded
      corporate taxes of about KRW 39,600,000. Therefore, the
     fact itself that KIM Pil-bae and LEE Gang-se submitted
     false tax forms and evaded corporate taxes for YOO's
     family has already been proven by the court in Korea.
3.4. In the judgement rendered on KIM Pil-bae by the High Court
     on the violation of the Punishment of Tax Offenses Act,
     the court said that KIM Pil-bae conspired with YOO's
     family, including Y00 Hyuk Kee, and as a result, YOO's
     family took large amounts of inappropriate pecuniary
     advantage. (Judgement 2015N0592, 20151\101112 by the Seoul
     High Court on July 3, 2015.) In other words, KIM Pil-bae
     and LEE Gang-se evaded taxes by submitting a false sum
     table of tax invoices for YOO's family. The tax evasion
     allegedly committed by KIM Pil-bae and LEE Gang-se in
     conspiracy with YO0 Hyuk Kee is also related to the case
     in which KIM and LEE was found guilty in violation of the
     Punishment of Tax Offenses Act.
3.5. The Korean court issued an arrest warrant for Y00 Hyuk Kee
     for the violation of the Aggravated Punishment, etc. of
     Specific Economic Crimes (Tax Evasion) as the court in
     Korea deemed this alleged crime to have been sufficiently
     proven based on the co-principals' statements, as
     described in the previous Statement of Confirmation. Given
     the fact, particularly, that KIM Pil-bae and LEE Gang-se
     was convicted of violation of the Punishment of Tax


                              8

                                                      EX-YOO-S3-00010
      Offenses Act in a separate case in which they conspired
      with YOO's family, it can be said that the statements by
      the co-principals are sufficiently reliable.
 3.6. I understand there can be differences between Korean and
      U.S. law, as well as differences in the required degree of
      evidence. If there are any parts where you consider
      additional evidence is required under the U.S. law, please
      let us know so that we can send another statement of
      confirmation or further submit additional materials to
      clarify the matter.


        I hereby certify that the aforementioned are all true
        and correct to the best of my knowledge. I am submitting
        this statement of confirmation, being well-aware that I
        may be punished for falsely producing official documents
        pursuant to Article 227 of the Criminal Act of Korea.


                            2016. 11. 18.




                                        Respectfully submitted by
                                       Prosecutor KIM Hyeong-geun
                             Incheon District Prosecutors' Office




Attachment 1. Judgements by the District Court, High Court
and Supreme Court on KIM Pil-bae and LEE Gang-se's violation


                                 9


                                                         EX-YOO-S3-00011
of the Punishment of Tax Offenses Act




                             10

                                        EX-YOO-S3-00012
                       INCHOEN DISTRICT COURT

                                   JUDGEMENT



CASE            2014G0DAN9347, 9348 (Joint), 9349 (Joint), 9350 (Joint) Violation of the

                Punishment of Tax Offences Act

DEFENDANT JS Chem Corporation (formerly: Ahae Co., Ltd.)

                Address: 192 Wanjusandan5-ro, Bongdong-eup, Wanju-gun, Jeollabuk-do

                CEO: KIM Yong-hyun

PROSECUTOR JEONG Soon Shin (Indictment), T FE Tae-il (Trial)

JUDGEMENT March 25, 2015



                                     DISPOSITION

Defendant shall be fined KRW 110,000,000.

Defendant shall be ordered to make provisional payment of above fine.



                                      REASONING

FACTS OF CRIME

  KIM Pil Bae was CEO of I-One-I Holdings Co., Ltd. ("I-One-I Holdings"), a holding

company in the Semo Group ("Semo",) from about October 2007 to about March 2014. He

also served as Vice President of I-One-I Holdings during the same period, having control over

and giving directions to its affiliate companies. From about September 2000 to about March

2014, he served as CEO of Dapanda Co., Ltd. ("Dapanda"), one of the affiliates, and from

about May 2005 to about March 2014, he served as CEO of Moonjin Media Co., Ltd.

("Moonjin Media"), another affiliate. LEE Gang-se was CEO of JS Chem Corporation ("JS



                                                                              EX-YOO-S3-00013
Chem") from July 2, 2009 to May 29, 2012. LEE Gang-se was sentenced to two years of

imprisonment and was granted a stay of execution for three years by the Incheon District

Court on November 5, 2014, for his violation of the Act on the Aggravated Punishment, Etc.

of Specific Economic Crimes (embezzlement) and his sentence was finalized on November 13,

2014. 1 FE Jae-yeong was CEO of JS Chem from May 29, 2012. LEE Jae-yeong was

sentenced to two years of imprisonment and was granted a stay of execution for three years

by the Incheon District Court on November 5, 2014, for violating the Act on the Aggravated

Punishment, Etc. of Specific Economic Crimes (embezzlement) and his sentence was

finalized on November 13, 2014. JS Chem is a company that manufactures and sells paint.



1. LEE Gang-se and KIM Pit Bae

  A. Submitting false tables of tax invoices

       KIM Pil Bae and YO0 Byung Eyn conspired to receive money from Semo Group

      affiliates so that YO0 Byung Eyn could use the money for his personal use. KIM Pil

      Bae suggested LEE Gang-se, saying, "We can give some money to Y00 Byung Eyn

      on the pretest of consultation fees."    T FE   Gang-se accepted this suggestion, and in or

      about January 2011, signed a contract appointing YO0 Byung Eyn as a company

      advisor in order to provide him with KRW 15,000,000 every month, even though he

      knew that YO0 Byung Eyn would not provide any advice for the company

      management on a regular basis or even on special occasions. After setting the

      grounds for providing money to YO0 Byung Eyn, LEE Gang-se wired KRW

      15,000,000 to Y00 Byung Eyn's Woori Bank account every month, from the point of

      signing the contract to about May 2012, transferring KRW 240,000,000 in total to YO0

      Byung Eyn's account on 16 separate occasions.

       In addition, on or about January 27, 2012, the defendants conspired with Y00 Byung



                                                                                   EX-YOO-S3-00014
     Eyn again and submitted a table of tax invoices for 2011/2H, pretending as if they paid

     YO0 Byung Eyn's company, called Vinous-throated Parrotbill, KRW 180,000,000 as

     consultation fees in 2011, even though they did not receive any regular or special

     advice from YO0 Byung Eyn. Until around April 25, 2012, the defendants conspired

     with YO0 Byung-eyn and submitted two false sum tables of tax invoices to the tax

     office, falsely claiming a total of KRW 225,000,000 as company expenditures as seen

     in the first and second item of the List of Crimes (7).

 B. Tax evasion

     As above, the defendants and YO0 Byung Eyn conspired to produce false tables of tax

     invoices as if JS Chem received consulting services worth KRW 180,000,000 from

     YO0 Byung Eyn's Vinous-throated Parrotbill in 2011, and submitted the false tables to

     the tax office. The defendants, then, under reported on the standard of assessment for

     the corporate taxes of JS Chem, and did not pay the under-reported taxes after passing

     a government audit until the tax payment deadline passed on or about April 3, 2012.

     The defendants, in this manner, evaded corporate taxes worth KRW 39,600,000 by

     fraud or other improper means, which can be seen in the first item of the List of Crimes

     (8).



2. LEE Jae-yeong, KIM Pit Bae

  A. Submitting false tables of tax invoices

     On or about May 31, 2012, in the company office, T FE Jae-yeong who had just taken

     office as CEO of JS Chem, maintained the aforementioned consulting services contract

     with YO0 Byung Eyn (in the name of Vinous-throated Parrotbill, his business,) upon

     the request of Y00 Byung Eyn and KIM Pil Bae as above, so that Y00 Byung Eyn

     could continue to be paid. From the above time until March 31, 2014, LEE Jae-



                                                                              EX-YOO-S3-00015
    yeong wired KRW 15,000,000 every month on the pretext of consultation fees to YO0

    Byung Eyn's Woori Bank account on 23 separate occasions (a total of KRW

    345,000,000.)

    In addition, on or about July 24, 2012, the defendants conspired with Y00 Byung Eyn

    again and submitted a false table of tax invoices for 2011/1H, pretending as if they paid

    KRW 45,000,000 to YOU Byung Eyn's company called Vinous-throated Parrotbill for

    its consultation services in April, May and June 2012, even though they did not receive

    any regular or special advice from YO0 Byung Eyn. From the above time until

    January 23, 2014, the defendants conspired with YO0 Byung Eyn and submitted false

     tables of tax invoices to the tax office on seven occasions, falsely claiming a total of

     KRW 315,000,000 as company expenditures, which can be seen in the third to ninth

     item of the List of Crimes (7).

  B. Tax evasion

    As above, the defendants and YO0 Byung Eyn conspired to produce false tables of tax

    invoices as if JS Chem received consulting services worth KRW 180,000,000 from

    YO0 Byung Eyn's Vinous-throated Parrotbill in 2012, and they submitted the false tax

    forms to the tax office. The defendants, then, under reported on the standard of

    assessment of JS Chem's corporate taxes, and did not pay the under-reported taxes after

    passing a government audit until the tax payment deadline passed on or about April 2,

    2013. From the above time until April 1, 2014, the defendants, in this manner, evaded

    corporate taxes worth KRW 72,000,000 by fraud or other improper means on two

    occasions, which can be seen in the second and third items of the List of Crimes (8).



3. JS Chem Corporation

   At the above time and location as in the paragraphs 1 and 2, LEE Gang-se and LEE Jae-



                                                                              EX-YOO-S3-00016
    yeong, CEOs of JS Chem, submitted false tables of tax invoices to the tax office, falsely

    claiming a total of KRW 540,000,000 as company expenditures, as described in the List

    of Crimes (7), and evaded corporate taxes of about KRW 111,600,000, as described in

    the List of Crimes (8).



SUMMARY OF EVIDENCE

1. Each statement made by KIM Pil Bae, T FE Jae-yeong, LEE Gang-se and JS Chem

Corporation to the court

1. Interrogation report on LEE Jae-yeong by the prosecution

1. A copy of interrogation report on LEE Gang-se and KIM Pil Bae by the prosecution

1. JO Seong-in's deposition made to the prosecution

1. Tax evasion report, consulting services agreement, board meeting minutes, remittance

statement, sum tables of tax invoices



APPLICABLE LAW

1. Applicable Law and Determination of Sentence

    Article 18, Article 10(3)3 of the Punishment of Tax Offences Act (submitting sum tables

    of tax invoices after entering them falsely)

    Article 18, full clause of Article 3(1) of the Punishment of Tax Offences Act (Tax Evasion)

2. Aggravated Sentencing for Concurrent Crimes

    First part of Article 37, Article 20 of the Punishment of Tax Offences Act

3. Order for Provisional Payment

    Article 334(1) of the Criminal Procedure Act



SENTENCING REASONS



                                                                                 EX-YOO-S3-00017
    Defendants submitted false tax invoices to the tax office after sending YO0 Byung Eyn

money, pretending as if they paid YO0 Byung Eyn for his consultation services, and evaded

corporate taxes. Their acts are considered to be serious in nature.

    However, given that the defendants are repenting, that this case is only dealing with

taxation as part of the embezzlement and breach of trust crimes of which codefendants KIM

Pil Bae, LEE Gang-se and LEE Jae-yeong were already convicted, and that JS Chem is in the

process of corporate rehabilitation and is paying taxes evaded following a deferred payment

schedule, along with in consideration of their criminal intent, backgrounds and post-crime

circumstances, the court shall adjudicate upon this case as seen above in the disposition.




               Judge I FE Bong-rak




                                                                                 EX-YOO-S3-00018
                                          List of Crimes (7) - Ahae
                                           Taxation   Invoice       Value of      Tax Amount       Submission
No.        Customer         Type
                                            Period      (pg)     Supply (ICRW)      (ICRW)            Date
         Vinous-throated                    Fixed
1                          Purchase                     3         180,000,000     18,000,000       2012.1.27.
            Parrotbill                     2011/211
         Vinous-throated                  Scheduled
2                          Purchase                     3          45,000,000      4,500,000       2012.4.25.
            Parrotbill                     2012/11I
         Vinous-throated                    Fixed
3                          Purchase                     3          45,000,000      4,500,000        2012.7.24
            Parrotbill                     2012/1H
         Vinous-throated                  Scheduled
 4                         Purchase                     3          45,000,000      4,500,000       2012.10.24.
            Parrotbill                     2012/211
         Vinous-throated                    Fixed
 5                         Purchase                     3          45,000,000      4,500,000       2013.1.24.
            Parrotbill                     2012/211
         Vinous-throated                  Scheduled
 6                         Purchase                     3          45,000,000      4,500,000       2013.4.24.
            Parrotbill                     2013/111
         Vinous-throated                    Fixed
 7                         Purchase                     3          45,000,000      4,500,000       2013.7.25.
            Parrotbill                     2013/111
         Vinous-throated                  Scheduled
 8                         Purchase                      3         45,000,000      4,500,000       2013.10.23
            Parrotbill                     2013/211
         Vinous-throated                    Fixed                                                   2014.1.23
 9                         Purchase                      3         45,000,000      4,500,000
            Parrotbill                     2013/2H
                           total                                   540,000,000



                                          List of Crimes (8) — Ahae

 No.       Taxation item    Taxation Period       Standard of assessment (ICRW)     Amount of tax evaded (KM)

  1        Corporate tax           2011                      180,000,000                       39,600,000

     2     Corporate tax           2012                      180,000,000                       36,000,000

     3     Corporate tax           2013                      180,000,000                       36,000,000

                                      Total                                                    111,600,000




                                                                                                   EX-YOO-S3-00019
                           SEOUL HIGH COURT

                    6TH CRIMINAL DEPARTMENT

                                   JUDGMENT



CASE             2015N0592 Violation of the Act on the Aggravated Punishment etc. of

                                Specific Economic Crimes (Embezzlement), Violation of the

                                Act on the Aggravated Punishment etc. of Specific Economic


                                Crimes (Breach of Trust), Occupational Embezzlement,

                                Occupational Breach of Trust

                  2015N01112 (Joint) Violation of the Punishment of Tax Offences Act


DEFENDANTS        KIM Pil Bae (380209-1063620), unemployed

                  Address: #1301-102 (Oksu-dong, Eoulim the River APT) 37-0

                  Dokseodang-ro 40-gil, Seongdong-gu, Seoul

                  Registered domicile: 264 Haksan-ri, Olcsan-myeon, Buyeo-gun, Chungcheongnam-do


APPELLANT         Defendant, Prosecutors

PROSECUTORS PARK Gwang-hyeon, JEONG Soon Shin (Indictment), JANG In-ho (Trial)


DEFENSE COUNSEL Attorney NAM Won-sang

                  Lawfirm BAE, KIM and LEE LLC

                  Attorney SONG Woo-cheol, GO Gyeong-nam, OH Myeong-eun

                                           -1-


                                                                              EX-YOO-S3-00020
JUDGEMENTBYTHELOVVERCOURf                 Judgment 2014G011AP907 by the Incheon District Court


                                          on January 29, 2015

                                          Judgement 2014G0DAN9347, 9348 (Joint), 9349 (Joint),

                                          9350 (Joint) by the Incheon District Court on March 20, 2015


PRONOUNCEMENTOFJUDGMENr                   July 3, 2015




                                        DISPOSITION

The entire judgments made on the defendant by the lower courts shall be reversed.


Defendant shall be sentenced to imprisonment for four years.




                                         REASONING

1. Summary of Grounds for Appeal

  The sentences imposed on the defendant by the first lower court (imprisonment for five years) and


by the second lower court (imprisonment for one year and stay of execution for two years) are too


heavy to be proper (claimed the defendant.) The sentence imposed on the defendant by the second


lower court is too light to be proper (claimed the prosecutors.)


2. Ex Officio Judgment

  The defendant was sentenced to imprisonment for five years in the first lower court and was


sentenced to imprisonment for one year with a stay of execution for two years in the second lower

                                                 -2-


                                                                                     EX-YOO-S3-00021
court. The defendant appealed against the first and the second lower court's decision and the


prosecutors appealed against the second lower court's decision. This court decided to review two


appeals together on the grounds that charges reviewed by the first and the second lower courts are


concurrent crimes defined in the first part of Article 37 of the Criminal Act, and that for such

concurrent crimes, a single punishment shall be imposed in accordance with Article 38(1) of the


Criminal Act. Hence, all of the lower court's decisions on the defendant shall be reversed.

3. Conclusion

  As such, there are reasons to decide ex officio on the lower court's judgements against the

defendant. Therefore, this court reverses all such judgements against the defendant in accordance


with Article 364(2) of the Criminal Procedure Act and will adjudicate again as follows, dismissing

claims concerning improper sentencing made by the defendant and the prosecutors.




Facts of Crime and Summary of Evidence

  Since the facts of crime and summary of evidence are the same as described in the lower court's


judgments, this court quotes the lower court's judgments for the parts, pursuant to Article 369 of the


Criminal Procedure Act.

Applicable Law

1. Applicable Law and Determination of Sentence for Each Count


   0 Paying consultation fees to Y00 Byung Eyn




                                                                                    EX-YOO-S3-00022
- From I-One-I Holdings Co., Ltd. ("I-One-I Holdings"): Article 356, Article 355(1) and

    Article 30 of the Criminal Act (applied inclusively, imprisonment for a limited term

    determined)

- From other victim companies: Article 3(1)2 of the Act on the Aggravated Punishment, etc. of

    Specific Economic Crimes, Article 356, Article 355(1) and Article 30 of the Criminal Act

    (applied inclusively to each victim company)

O Paying trademark licensing fees to YO0 Dae Kyoon: Article 3(1)2 of the Aggravated

    Punishment, etc. of Specific Economic Crimes, Article 356, Article 355(1) and Article 30 of

    the Criminal Act (applied inclusively)

O Paying license transfer fees to Y00 Byung Eyn: Article 356, Article 355(1) and Article 30 of

    the Criminal Act (imprisonment for a limited term determined)

O Paying design consultation fees to Moreal Design Inc.("Moreal Design"): Article 3(1)2 of the

   Aggravated Punishment, etc. of Specific Economic Crimes, Article 356, Article 355(2) and

    Article 30 of the Criminal Act (applied inclusively)

O Having management consultation fees paid to I-One-I Holdings

 - Having management consulting fees paid to I-One-I Holdings by Dapanda Co., Ltd.

    ("Dapanda") and Moonjin Media Co., Ltd. ("Moonjin Media"): Article 3(1)2 of the

    Aggravated Punishment, etc. of Specific Economic Crimes, Article 356, Article 355(2) and

    Article 30 of the Criminal Act (applied inclusively to each victim company)

                                             -4-


                                                                              EX-YOO-S3-00023
   - Having management consultation fees paid to I-One-I Holdings by other victim companies:

       Article 356, Article 355(2), Article 30 of the Criminal Act respectively (applied inclusively to

       each victim company, respectively imprisonment determined)

  0 Purchase of photographs from and investment into Hemato Centric Life Institute: Article

      3(1)2 of the Aggravated Punishment, etc. of Specific Economic Crimes, Article 356, Article

      355(2) and Article 30 of the Criminal Act (applied inclusively to each victim company)

  0 Purchase of photographs from and investment into Chonhaiji Co., Ltd.("Chonhaiji")

  - Dapanda's investment into Chonhaiji: Article 3(1)1 of the Aggravated Punishment, etc. of

      Specific Economic Crimes, Article 356, Article 355(2) and Article 30 of the Criminal Act

      (applied inclusively, imprisonment for a limited term determined)

  - Other victim companies' investment into Chonhaiji, Moonjin Media's purchase of

      photographs and investment in Chonhaiji: Article 3(1)2 of the Aggravated Punishment, etc. of

      Specific Economic Crimes, Article 356, Article 355(2) and Article 30 of the Criminal Act

      (applied inclusively to each victim company)

   0 Tax evasion: Article 10(3)3 of the Punishment of Tax Offences Act, Article 30 of the Criminal

       Act (submitting false tables of tax invoices), full clause of Article 3(1) of Punishment of Tax

       Offences Act, Article 30 of the Criminal Act (tax evasion), imprisonment for a limited term

       determined

1. Statutory Mitigation (mitigated by self-denunciation)

                                                 -5-


                                                                                     EX-YOO-S3-00024
  Article 52(1), Article 55(1)3 of the Criminal Act


1. Aggravated Sentencing for Concurrent Crimes

  The first half clause of Article 37, Article 38(1)2, and Article 50 of the Criminal Act [A maximum

  sentence will be imposed on Dapanda's investment into Chonhaiji—on the violation of the


  Aggravated Punishment, etc. of Specific Economic Crimes (breach of trust)—among other counts

  and the sentences will run concurrently.]




Grounds for Sentencing

   A. YOO's family, including YOU Byung Eyn, YOU Hyuk Kee, YOU Dae Kyoon and YOU


       Chong Somena, in conspiracy with the defendant, BYEON Gi-chun and GO Chang-hwan,


       misappropriated company funds of Semo's affiliates in order to fund YOU Byung Eyn's


       photography projects, which were not proven to be commercially viable, or in order for the

       YOO's family to use the money for personal purposes on the pretext of advisory service fees,


       management consultation fees, trademark licensing fees and design consultation fees.

        Even though he was responsible for managing company assets as CEO at Moonjin Media

       and Dapanda and also at I-One-I Holdings, holding company of the above affiliates, the


       defendant conspired with CEOs of the affiliates to commit the above crime. The total value


       of money that the defendant illegally misappropriated for YOO's photography projects




                                                 6


                                                                                  EX-YOO-S3-00025
        amounts to KRW 33,249,479,3251. In addition, the defendant submitted to the tax office

        tables of tax invoices, as if he wired money to YO0 Byung Eyn in return for YO0 Byung


        Eyn's advisory services, and thus evaded corporate taxes.

          As members of a limited company cannot be held liable for the company's debt or liabilities,

         CEO of such a limited company has an obligation to set aside capital in the case of debt or


         liabilities. Such obligations are not only important for the company itself, but also relate to


         the interest of society as a whole. Given that the defendant's crimes affected the victim

         companies' businesses, and that YOO's family took large amounts of pecuniary advantage, it


         is reasonable that the defendant faces severe punishment.

    B. At the same time, however, the following circumstances favorable to the defendant shall be


         considered in deciding the sentence for the defendant's conviction.

           The defendant is a retired teacher who worked for 35 years. He became CEO of I-One-I


         Holdings and other affiliates following orders from YOU Byung Eyn, who was the leader of


         the religieous organi7ation2 in which he believed. The defendant and other executives and



1 In the third trial of this court, the defense counsel claimed that the defendant cannot be a co-principal of breach of trust.
As for the facts of crime described in Counts A-1)-2, C-3, D-3 through D-7, the defense counsel claimed, the defendant's
position cannot be seen as a trustee, and because he simply delivered Y00 Byung Eyn's orders, he neither assisted nor
actively engaged in committing breach of trust in this case. However, this claim was not made during the legitimate
period for submission of the reasons of appeal. Furthermore, this court finds ex officio that the defendant engaged in the
stage of conspiracy and committing the crime given that the defendant would have delivered YO0 Byung Eyn's orders
by convening meetings of affiliate CEOs or in other ways because he was CEO of I-One-I Holdings, the holding
company that had control over its affiliates. Therefore, it cannot be deemed that the lower court's judgement has any
mistake of facts or errors in law.
2 The defendant believed in Evangelical Baptist Church established based on Y00 Byung Eyn's father-in-law KWON
Sin-chan's creed. As a successor of KWON Sin-chan, YO0 Byung Eyn emphasized a sense of community and unity
among believers and practice of religion in everyday life. He made a "Community of Companies" and recommended
his followers to work for the companies.
                                                              —7—



                                                                                                        EX-YOO-S3-00026
         employees had an unusual relationship, bound by the same quasi-religion, different from


         most other company environments. The decision-making process was unusually opaque

         and believers tended to blindly follow the religious leader's decisions. Also, YOO's family,


         including YOU Dae Kyoon and YOU Hyuk Kee, owned most of the shares outstanding in I-


         One-I Holdings. Given the above circumstances, even though he was the company CEO, it


         would have been very difficult for the defendant to disobey YOU Byung Eyn, the religious


         leader, and his family3.

          All gains from this crime belonged to YOO's family and the defendant does not seem to

         have obtained any gains from these crimes. The defendant gave up 10,400 shares of


         Dapanda and LEE Sun-ja, his wife, gave up her 50,000 shares of Moonjin Media. As of


         March 17, 2014, the defendant had already resigned from the position of CEO of Dapanda,


         Moonjin Media, and I-One-I Holdings.


          YOU Byung Eyn, the major culprit and the mastermind behind this case, died while at large


         and YOU Hyuk-kee, the operator of Ahae Press Inc. who enjoyed actual benefits from the

         embezzlement, has fled from the police investigation.


          However, the defendant voluntarily returned to Korea on November 25, 2014, and was


         present at the investigation as his arrest warrant was issued and the investigation into YOO's


3 On May 22, 2015, BYEON Gi-chun, Chonhaiji's CEO and GO Chang-hwan, Semo's CEO were sentenced to
imprisonment for three years, two years and six months, respectively (2014N03604, 2015N01194 by Seoul High Court.)
The defendant was the CEO of I-One-I Holdings and delivered YO0 Bring Eyn's orders but doesn't seem to have had
the authority to make his own decisions on "Community of Companies." Therefore, his charge is no different from that
of BYEON Gi-chun and GO Chang-hwan.
                                                       -8-


                                                                                               EX-YOO-S3-00027
family began. The defendant submitted a letter of self-denunciation, saying, "I am willing


to tell everything about the case on which the prosecution has been suspended and accept any


appropriate punishment." The defendant responded to all questions by the investigative


authority. The defendant, thereafter, has shown repentance while in custody for several


months.


Also, the companies that were victimized by the defendant's embezzlement and breach of


trust, submitted a request to not punish the defendant. Furthermore, the codefendants in the


second lower court's judgement, Moonjin Media, I-One-I Holdings and Dapanda, have all


paid their evaded taxes.


 In addition, considering the fact that the defendant is a first-time offender, who is suffering


from diabetes due to his old age, with other factors such as his personality and characters,

environments, motive, means and methods of this crime and its post-crime circumstances,

this court shall adjudicate upon this case in accordance with the disposition.




            Presiding Judge            KIM Sang-hwan                              _

                   Judge                 KIM Seong-su                             —

                    Judge                KIM Sang-woo                             —




                                           9


                                                                             EX-YOO-S3-00028
                                 SUPREME COURT
                                 1ST   DEPARTMENT
                                       JUDGMENT

CASE 2015D011034 A. Violation of the Act on the Aggravated Punishment etc. of Specific
                        Economic Crimes (Embezzlement)

                        B. Violation of the Act on the Aggravated Punishment etc. of
                        Specific Economic Crimes (Breach of Trust)

                        C. Occupational Embezzlement

                        D. Occupational Breach of Trust

                        E. Violation of the Punishment of Tax Offences Act

DEFENDANTS              KLM Pil Bae (380209-1063620), unemployed

                        Address: #1301/102 37, Dokseodang-ro, 40-gil, Seongdong-gu,
                        Seoul (Oksu-dong, Eoulim the River APT)

                        Registered Domicile: 264 Haksan-ri, Oksan-myeon, Buyeo-gun,
                        Chungnam

APPELANT                Defendant

DEFENSE COUNSEL CHOI Chung-man (Court-appointed)

JUDGEMENT BY LOWER COURT Judgment 2015N0592, 1112 (Joint) made by Seoul
                                       High Court on July 3, 2015

DATE OF JUDGMENT October 15, 2015




                                       DISPOSITION

The appeal shall be dismissed.



                                                                             EX-YOO-S3-00029
                                          REASONING

   The grounds for appeal shall be examined as follows.


   This court has reviewed the reasons of the judgment made by the lower court based on the

evidence legitimately upheld by the lower courts, and considers that the lower court's

decision of conviction on the following charges was proper: i) violation of the Act on the

Aggravated Punishment etc. of Specific Economic Crimes (embezzlement) agasint Ahae Co.,

Ltd. ("Ahae"); ii) occupational breach of trust at I-One-I Holdings Co., Ltd. against Chonhaiji

Co., Ltd. ("Chonhaiji"), Ahae, Cheonghaejin Marine Co., Ltd. ("Cheonghaejin Marine"),

Semo Co., Ltd. ("Semo"), Noreunja Shopping Co., Ltd. ("Noreunja Shopping") and Onzigoo

Co., Ltd. ("Onzigoo") by receiving money on the pretext of management consultation fees;

and iii) violation of the Act on the Aggravated Punishment etc. of Specific Economic Crimes

(breach of trust) against Ahae, Semo, Chonhaiji, Cheonghaejin Marine and Onzigoo

concerning purchases of Y00 Byeong Eyn's photographs.


  In addition, the lower court did not make any judgment out of judicial discretion by

disregarding its duty to examine sufficiently or violating the principles of logic and

experience, nor did it make any errors in law regarding the violation of the Act on the

Aggravated Punishment etc. of Specific Economic Crimes (embezzlement and occupational

breach of trust) and law on co-principals.


  Also, the defense counsel's claim that the lower court's judgement breached the balance

between crime and punishment as well as principle of liability due to lack of review on

sentencing factors and intrinsic limitations of sentencing discretion is, after all, a claim of

improper sentencing. However, according to Article 383(4) of the Criminal Procedure Act,

an appeal is only allowed in cases involving death penalty or imprisonment, with or without




                                                                                     EX-YOO-S3-00030
labor, for an indefinite term or for not less than ten years. Given that the punishment in this

case is far lighter than that in the above cases, a claim of improper sentencing cannot be

legitimate grounds for appeal.


  Therefore, the appeal shall be dismissed, and this court shall adjudicate upon this case with

a consensus from all the involved justices in accordance with the disposition.




              Presiding Judge           Justice LEE Ki-taek

                                       Justice      LEE In-bok

                 Chief Judge            Justice GO Young-han




                                                                                 EX-YOO-S3-00031
                                        Ministry of Justice
                                             Republic of Korea




                          *7111tfl                         I           -7-      71Ai -Fr




   11-. T3,1    t 1 43 JO]            11--101-71


1. r-.1-Et'lq--&--     4 atl-c/ 4 11-t8-761 *91- Erl                             11-1 °_19,15-aqeil
                        --Prq7171- 411-'7,11.°1                  9-1t1-ctiI21              9)E-

611 (a-v-ti-el


2. %13l *711 WO:                    111--1                                                            *cd.
--1;     -10 t1-3174 1_1-1=,(1                     5A-cL14- lacZ1V--5-) .-41 4                        sAsa'N
        V_ AM-Fr f             cd




                                                                             rflt-,:aq

                                                                        201710_ 7



                                                       t-k1.1-   -   i-Ill      -IL




                                                       r} P-1                         0111-1--




                                                                                                 EX-YOO-S3-00032
EX-YOO-S3-00033
                [o-rz i6tra-to                                    i-o-Rly         Lor6 [o&-ror- ro-La                                    [EL
-1=6;tit [k7 10 IF:Mg 1-                                     ft4        Eta Ro-ktF.
                                                                                 ,                             l-,)-1.YPIL-tY---17 1-6R
            [Y-t9a i .giOZ [:0-1-2-               klz                                    2-"E                                            [to
      -12.37    iz-k                           [[o &FE-                                          Eta :Ma
1E40                                                      •LRI-   -•a-r6             T[z
         1Y =-AL         I.-146                                     az [o Wt               [-Y [la 1[01--kiY :CAT                      iz-LY
ft -RcVfj-                -
      - o 1-6-1- f1T;lz '411                                                                    la    j       P4-11.-S2-ra
                                                                                                                      -
                          Tiz 117-1°.rz               ft .7:5-tckr -k•                                        --13-L4Yfk
1/1                                        J           L-.                            /--L-W                   I               -L. I     El
                                   "Lg.                L-V1-2* W.- V - (7. "t              lo                                  EZ1Y      1-E1
                         [oft             [(5-*pz                               -1-1 -1- -5 -1Y -1= --7=-HYFiz -toscra-liti-lb-- Eta            ri
                                                                                                                          r6
[.-[(2-- Eta l[01°Y1          [6R-1Y 10 [=04-9--                                                                   -1Y         k
                                  tEL 142-LE                  [k4 [z R-LY [0 qa-T)-16                                        1-R-1Y [0
[14`. [-Y iY ICL [V-=(,)7 La- Rt-3-HZ NY PIZ IS                                 Lc-5114Y 10 [Y-tga [(-Sr-5_ IZA"- tizt4
Eta Ro-k [75 LC                                                                           i-strhiyom
$01-°              [Lo            Tr
                                   - La=
10-1-9-1-6 [b              [[a     IL-lb:.Eta La-kaz fkzooz                                           frz-fr
                              .{Yrz             [-Y   ltc4Iittib-Ra              1Y-g-                                   rh-lY F-1000z
 LL   QQ -t1       *Fè           41F-LZ 1)0                  lk) =I= Flo -lY                        fa Eta                        *tt
 t-[`f             F1Z661 =a-IZ)*L El                                 fL
                                                                       1 -L°Ft k RR>                                         Eta       R.:a- 'VI
                                                                                                                    itz-k -kiz)                 *-E
                                                                                                                                         {AR,*
1-4{Y tralp 1,D1gita                                  f(L?-11--g {L            [4[n [0-12-Faik
   Eta                                                  ilk ki                              iz)tElt fki.-11t •oz •z-E *6661
                                                             Pg. ft        i        ro-{yr-               ftttWi-x-vi-rota
2- VA 11714411


 2.1. A:4._fJ1 4.11° v4A.04111                                  1A1A1-iL_T_A1                                       _prq 71.1

                              -a- -PJ            723 01 al 4.1.2.1111 4.1.8.1 714iAl--N 01                                    -11

       z.i.c.1 -114A1-N°J. 44AI 41'214E-                               71±1.4511--1
                                          A-c),JA-1s1 4.1.21-111 41.8.31- 7 1_ Ta •

2.2.                   leit1-71 r-1-* 2.2.1.1-P1                          V--g-

2.2.1. 4)04            (---7--)01°1-tl°1°14-r-012----2̀1         19.44%* _v_--19-41',1A1,

       -611       Al                              -II-a 01-,                     °J

       (-T-)01-11,                  131 01, (-1-)11
                                               -    till Al, (-7--)1                           ()A11-,

       (-     57- ?-1,
        T-)A11:                                                                         °J 41=2
       Ell     01A1-      11-t1"-7-1-   ---67-51.4cxl, 2010. 3.1 0,11_1 Lt=rLig7--                       558-10, 565-3
       Oh     9)\1=-:- 'All11'                                 till Al- 71- el                 3A-      -Yr         °I.       -&-

       )g-1          1_1171- 11)13.131,
           4-016t V- 1                                                     7171 --IL                   .71 --a-7- cd

       Ah1 1?Oh1 111Io1                    01                     °,14-Pr-2-- V-                     ol VAZ. °

                                         -&-AOl              A-611Y-                                  1A1-E- *El IV.-
                                                                                               Yiltll-,
       25,000,000-V4 11-71-1=g:L
                               i --                     'loci 4177*               °I' -a- Al tl-31, a                         4

                              25,000,000-V4                      -13jP1                1
                                                                                      --a-7I11-                lq             7-1

                                          - E-   2014. 3.1 771-1            ra.- 25,000,000-V•44- 11-q1g-01-
       (--7-)A11.12_
            -        ±iQFP-1             114- 711 1,225,000,000-4 1F-olti-Z, TSL
222. 4+-til 71-1E- (                      r-14°1                     cdPrAJ.-                                 AA1-

       Al- --8-1-91- g-10:1, 2010. 4.1 Ai* 414-7- V•1* 4-4 011 5,),11_
                                                                    —_

       r-14°1: Al-Pr-a611A-1,                                      1a 37-ciel

                 13-J- 4'4 V- 3S_8- 71- V9:131, ail P-1471- iHE

       611              °1          01 V 2r
                                          - 9,12E-          ciPl-R-4-                                                     °IA-71-

                                                       k Apaoi vs-,4015_
       30,000 000                   0 3i-Z             -6--N 2013. 12.7,1 71-N 110,141,-7_--Ri "rg-q.25)_

       1111q 20,000,000-V FE-- 30,000,000-V                               t-A-        l'01-V          1/111 Al-



                                                                                                              EX-YOO-S3-00034
                            990,000,000-V-a 1 q
                                              1 1-,J-61-

22.3.               71-tr
                       -r                                    17-161-                    -7-1 A Al- rflal°1A1- 611 OO                            0
                            2009. 1.1         '44'                               Q:T    10k411-1iLE1                          A1-71-
               .L.1 '01-4'41=2 1-01-1.°11 rfl cul OT-74                                                         Al- ti 1*(4 91
        il 0.8%-1.6%                                                                                c2-1A1-2- al-AJ            -;-5.       17-- id
        9,499,200 V_ -&--                          7)1 -g-                  0,1 2013. 12.1, 771-                 ()o}-

                     *-6-                 5,346,311,045-V-a                            Igo} 01-S-               0-01-csi

        -Pr                                                                             -Er7-A01-                      .91 ,A1'Ai- rim- .01

        Al-     Vi                              , 2009. 1.1                                         A1-°11A1, -At-NAAR- V
            t-1-31                            V-°11 91cl, 4 -(1471 A01-
        11
         . oil 01--11-
                    :-`                                      gAl        •V-T-                ±-a..Y1 1E- 141                    Q--; 300,000
        Vl *4-4131,                                                             114                     A01- -a- oij om

                                71            'Al---711                                      A1        E1L, L 17-               8,514,430-V
               4w-ig „to:- 7-A-a-             y, -M-0,1   2011. 12.1271-N 11 - Al 328,436,704-V*                                        qtg-0-1.

        °R-
22-5. -Pr                               tiM        4r) sal         -a- (W-T'g                                         Al-              01 Al- 11_
                                         2008. 1.1                                            A-1,       'ail                          ti-a a
                             V-1 9,1(1, 4 4 471 -g                                                                              °11 61-2'r-r
        1=1 41 =      71-A           Va.             -Y)-4°11          ±1                   1 -245              300,000--V              *31-4
        131,                      A--E-                      r-11 11 71-*V- Wi1                                                    lA01-
              ci1                 71-     '13                 v11 4-- 4 1.0                                     141-2-s-1 711
                                              -c-11,1A1-*E.1 18,898,710-V-a                                                7A -a- 141          cc]
        2010. 6.177M tj11 1,235,426,7713j4- lqi=g-01 01*

2.2.6. *71                                                     , 2011. 2.1                             Zi              >1       A-1        Ai- s21
              °I 4- 51-                  411
                                           1                 Va- -I=                                                -PA 4 t-11 A Al.f.
                                                 20,000,000-V                   .1-w-tg,             -8:il1y,---401 2011. 11.1

                        V- 20,000,000-V -4 VA 200,000,000j*                                              1 Igo} 01
                                                                                                         -q



2.2.7. *7l                    01-171-11cd -19-1 tic)]                  cg          ]=-2-.


                                                                                                                             EX-YOO-S3-00035
         7l      -?-1 -811      stti- 1414 LW- 71.4 P-1                        01 V-a-                                     till                  A1-
                                 13141-137
                                         -,                                r-} a- 01 Al- (Z1 VI                           ze)-5_:&1-cl 2013. 3.
                  1 .1D
                      - 3P1'    Al-*/S°11A1,                     O1                     A1- 1                    37-A                                   711 °1
         Al- .1O11 11311 Al 1°11 A-1 1171- °1 °I                                              1 °1        0.1 Al                -1* 0
                                                                                                                                1                           -r
                                             71- 71- a                                         om
                                   -11-71-°11                                 qt-J-                          T31
             O       -2--
                       . -T1        fflts-11 §1A1- -21-=1- El 3:
                                                               11s21471-                        Atf- 911=2                                       cZ1 AHAE
        PRESS INC                    1,656,598,080V*                                           7;1*              -6-1-01 2013. 1.2.177M
         v1-1 19,862,077,987VA lqt_A-01- 01
 2.3 -?-1 2.2.011A-1 41                      vls51                               zt                                     4,4. 2.2.1. t 91
                                 - 111,71_, 2.2.2. 111
                             (-1-)A-                                                                                                              111
                                                                                                                                         2.2.3. 1=,
     3.-21                   (-;-)01-til, 2.2.4. lit-pi                                                                     , 2.2.5. '4E] 2.2.7
     ILI                                                                                               irci-ca             Vi                    71-1:717_ -w-
                     tgl
                       ti     1 °I tl-°c1 °:1                    124 AI A-1                                                           sr)- 011
                 1711-521 11471- tif                       2.1        `VT •        4A1                           471 tt-E- t
     • °I1              14 71- 01- ;LI 7r11- (V. ) °1                                   till A-71- •        41-31                                P-1- 5_ 11 1
     •           1,101- 1 ul--_qTitl 1l71- opd.                                  (1314 ) . t11cIl 2.2.1. liLE: 2.2.7.74 1
                               4 tol-*             opf-t-               (va.                                                                            :1-011
                       -7-AJ -e-sl-fa,       4 I*                                         -T-1- 711 (PJ                 s- z-1 -611
                  ).         -8----q 71 pi                            -I                o 77-n 61  i= •
2.4. r1Ij -                                            -,5- 13:2-1 A-71-
                                                °11 Al 1=-                              -3-                                                             r6T-8-1-
                                                                                                                                                             i.

         01                  9)\* 11,71- IA -V_ 011                           az °J)1
        * 7l 0I1 -Ell                           41A       -1 Al- 01 4- 14 t-1
         01 -?r71-                   %111-51v1--0.-71-1°1 -11-'171°11 1                                Al        °,51                   I
                                                                                                                                        fi-q--a 7)1 J.
        =e1V-0115_                                        01 61- 51VA-a                                                                   9). 0
                 —                           - Al-at                      +71-



2. a-                        -11-1,47 611 Ell V: 4-71-           *71


                                                                                                                                          EX-YOO-S3-00036
3.1.   -101-t-i7101 1IJ                                     111.1                                                    01701-171-           91*.           1- 71

              tc_1711 2-3-A '4161-1=1                    i°1--N 71°11                       t"'--                        -11
                                                                                                                           17°1 1-11
       01 7T1 1
              1               °1                    r-1.1 till A-1                                  71.1      A1-71- 131A °P2,12
       1,11             01 0,1
                        ,NA                         01-6-             lA al IA                      A01-4         r_11              ell

                                                                                                                                                         01 1
       1(j] 5-51                           s21                                  19), c)-1 1-1-1111 --5-1=A
                                                                                                     37                    r-11                  -7-71
                                                                                                                                                     A
                                                                                  ---67-V°1 7,171 A1771-1                               k=eV s'21             711
       01231-011 vi-vc±01 01 1)E 7d                                  5-51
                       014-           4111               =g- °11 E11                              ±1J
                      c_.1        o                      0i_g_
                                                             lzr •


3.2. a el                   a 41, 01701-A-11-t- 01131 1g5E1
                            l                                                                 A11,           /1                         11
                                                                                                                                         1.1
                                                                                                                                           g-A'      A1-1
                                       _--A1127-Fa-51 1,1I                          71- *719-1 30--.7---v-t1-                           A1-7-1           .Y.S.1-

       -°1 1,14                             AVV-

3.3. zj, 01 44 71 *11 41 AV*                                                                        Z--Ai124-V-1-31                A11--°            1-11-1

                71°-1 °11=1-11)°11711                       (All* 1qt"
                                                                     ,12 7)\ --1%1                                           71i} A-1111
                                                                                                                                       -A-1

       -11     a              1 - 11                                                          cZIA-11 39,600,000-V*                           V-         t1-'

       ),161'zi
       7                          141, °17J-A-1171 -Pr-M 71
                                  1                                                      71-E" -°R f51- "           111
                                                                                                                      1                 -Fr

                   S.14 11: 1i4A1                                                          -Z_1       9-1t1c1 61121 A- ciTY1

3.4.                  1
                      14              Et&-1-                                s?-11-4).-            21,1, q_1-71,1.-011
                                                                                                              171                 1=A               141-Q1
                                                                                                                                                 '701
                      -8-             -fy -0r13(1             V71-71-                       11 1               *71 -W. *1 °1 71-71
       71 6-1 .s-51   4-Eaft                                tl-                    - tl- ill- 91 -*(A-11-57_ -frt
                                                                      1'01 45-7 q.1_Al                                                                   2015.
       I. 3. )_A              201511-L592, 20151_-1112                                                                                           *13,4 :?j

       71-2- -11 t1c1 11-1 111/1_l-Al
               719-1-                        41V1111, 017,1A-11P-1                                     V.'                              017J-A1171- °P11
                               A-111-1,1         VIA -9113,1- A1- zi            °I                           s21 111        cd •

3.5.                        17t   011A14=.                            (ZI 611A1 2'1                                                              q
       01                     4 AI-Js                                                           71011 1401            17
                        °11                  Z -°r1111-(A-11)                                             0 tut-Th :3_
                                                                                                        Az..
                                                                                   Ala-°P01- 01 %*51 61 01w          071,11

                   3:1 311111, 0170T-A-11-                  0111 4 t. -1,71 071-91-



                                                                                                                                          EX-YOO-S3-00037
        M1,1-4                                 9,101A] -1-7- vit-.-5-1                     -\11 / 01

 3.6.         t1-11
                 ,1---11
                       1-37
                       1 1-                 A1711, °d-t-sal 15_ *011 II-8-1"          01 ZIA 61    914-       V01
        131     11,11-     611-
                              -   +
                                  1 14-                     4
                                                            1 4-0:A011 414                        ziA1t1-01
        =011        T311      1A1 41 131       ±13,J4wi1                 -Oi1 114            7,3 - t- 0111 °J.

                           1 711          APJ.01
               46-1-                                      4227-011

                                              °11-6-1-A




                                               2016. 11. 18.




                              61   A A 'II                          Al-




11* 1- 7d-rd1ill, 01701-A11011 4                                         Al-zi 1, 2, 34i ql-j-9-
                                                                                               7 4




                                                                                                    EX-YOO-S3-00038
                                                             xl 1.1'1             V_

                                                                           74



Al-             71               20141.
                                      Tc-19347, 9348(1'71), 9349(17d), 9350(1V-) Zi-AilT411
                                                                                   -      1.



                                       Al-      -1171113174.0317,1j A01-1.                  .1&1

                                ±                                          -9d---7-- 1-q5    192

                                             ?-1 (Z1    71J 2 V_

                                       (71---±-), 614 ( --6-q1-)
                                                          37

          •LI                   2015. 3. 25.



                                                       7C
                                                       -r-          -I=1
                                                                      r-


ff-lac),14- TO- 110,000,000-V61l

      W                        1-511



                                                       ol

          Al' V

                1=1
                7 ,fllit-   2007. 10.134E1 2014. 3.177l- 1                          a* 71--T-AAP-Z1

  -Cd 01-01   I
              - tci         Al al -81-1Z1A1 iIa*                           V1-1 -81
                                                                                  -                lq-a- °1
          cd -i+AlsAJ,                                       c}-01A- 2000. 9.-E1 2014. 3.7d 77l-A                l 11
                                   ri-v-ri-,g1 ripa-o1A1-, 2005. 5.1-V-E-
                                                                        1 2014. 3.177M PR 7i1




                                                                                                      EX-YOO-S3-00039
Al-           44°1                        Al- -Y-.111l °-1 91               (IA1-    4 711z1 tl-cd                             1:2°1 °17d-

A111-_-; 2014. 11. 5.                             4%1AV 011A-1 q-761 1                                                                 ( 451 1 )3-1

                    Qi 21-1 1 V11-19-011 31-,4*                                             13. -°r]                    -,1-15.131/ 2009.

7. 2.1-11-7-
         1 E-1 2012. 5. 29.1 77M                                    Al- 61 '-k-17.111:1 71-21 r-11,4-- °I Al-                         Al-q°1 ,

       5-7 I °1 711 °O-°-: 2014. 11. 5. c'.1_,-3.11301-1-ill sti oil Ai 41                                             W*01

111-   (41C4                              `-'1
                                            '1-                          31-A*•2:31-1 tgot               'e 13. Id .3A- °1

           2012.5. 29. 1i-El                                     l'-k-11,11 749-1 r1tTh°1A1- v

       Al- 1 1111                                                                                    1°1 °14.

1.        5-1°.1 611-4,

              1i1                          ttlff_          1l*
         451°1                                                              El 11 V.                   Pi- (4          tg'°1- --Pr                711

cL1       °         Al- g 471             t1-51, ill a °I 7d 111I               ;TA °13-1-      Lt1 14°11                            -7-1 PLI °1 701-

       011 711 "&14                     J ;4-1 cd           .,1-011711 _TLE-R

(z):4913_-_7, y.-113-1.0d 01701-A-111-:a 011 44 2011. 1.1 q-1                                                           rfl*             /°11A-1,

*1 cd                          A1-1 7J°,4 3T-1- 5f1- 4             A0T-Al °la                                     4-1=1                     -&-

1A1,          *'31lI1                             A1-9-1                 -Z-1-81-71 1t11 43-         io11A1i             15,000,000-V*

                    11-      °1                                              A-V- cdt-521                              --it,

              111         91 15 , 0 00 , 0 00 -V -a- -f-r)-1 (ZI                             Al 4           -
                                                                                                        2k- t"                 L'1 -,T-t1- `1
trip4E-1 2012. 5. 2.01-1                           16§. 011           •.-4711 240,000,000-V*

         oil El- 4 rd
                   -                                                  -W-1,14c1 2012. 1. 27.1 APJ.-c)- 4-13:01ce °                                .1+
                                                                                                                                                    1

                A1-1)-1           Oci      511-                     °1      -kV_               -a-              7),1                      'a' -7-4



                                                                                                                        EX-YOO-S3-00040
       20111dcl 13M 4A1- 1LJ --8-11
                                  1 11 711(z1A1-c                                                                     -3c-771-q71-
    1.1-711 180,000,000-V1 4E-                                                     e-TA 7131Lo_v 71 711t- 201P-A 271
3g.
i-1AI1             1 - Altl• Al a- -E-        -7-A1691 11                  1 ttal =1111V-Ei 2012. 4. 25.77Y1-1

114 `a I-4-R(7).`-?-1 1, 21- 71491- -0-1                          24 01 7j. -1                        --67-51401
-8J- 711   225,000,000-V AO-V.-91                     A-111-7fARIAA-711R-E-                           41-914.

   4. alAila'.-%1-.

       132c-a -u--iA-
       1                                                          -ori.91- v- 01 2011l TIM                         1,111
V-01         Ai" -7-74:1E cil 41-11
                                  1ce1 Al ci.qAPPfi ‘=1-ca-131U1--9--*                 61-114-E1                I1-741 180,

000,000 9-1                   211-                          L-111-%                                7131 0 ? 714 -81-
711,icl-Alt1-711a-s- A1 -E-TrA1°11 1l                       1 4A1--(21      iAl1 54A-1,41--t-*                 11- 7-1-±•25-7
ti-51=411114-91A7& 7.14 2012. 4. 3.1 -?-1                                                 -*1 14-171-71t--a.
                                                                                                          '

1 A1-714 a tits21 -191--1.m- l-cdm.                                              1i- 71--l- V-01 t °Pi] 39,600,0



2. 431°1 °IAN, ;Al

           ti-sd    TY Al id- ta 711R 711

       ysi 311 col op_                        Al-   /1 711 71- Eli a 01 Ai-             oij                     5. 31.1 R-1

  Af    4111'N 1 , -11191-                           (Z1 , 71:j   1311   OL fl
                                                                                              qA1 .-1,1-1Q101      1 §1A1-21
1°14 37-1- F-4 401 Ad-A11 015i                                                   9d1 01-1-1t-J-0115._
   Atit1-71                                     A1?-511 -7-5>JR-I                             71N1A1-cd4*
              711 9-rg.                                                            ,          -17- Ill

15,000,000Paia-                     1301-gi                  71134-              7A -&                =ffii*E1 2014. 3.




                                                                   3                                    EX-YOO-S3-00041
31.1771-1                    234 011 7J.,-4 '844 345,000,000V* -40--0-49,14.

 . =1 144                3JOi. 0                       cd                IL, og 2012.
                                                                                    7. 24.1 APJ.-°

             -/-1 1A1 7,1°1 -1-17                     c1 J1iO1ii                                        7)1.          • 611                -T.-
tya, 20121d. 4, 5, 6 -W°11                             AA1- LTJ4-1( 3 9-1 7                 A1 cP-11
'4E-1 ---11; - -1q71-1 ¶1711 45,000,000t1-51 4-Y.7                                  61      ;1)7 7)1.                               1



2012'd 171 *4 A11E-41
                    d-A-1.11-7113E-% *Ai oil Al*                                          7A* til               .a1Ly-E1 2014.
1. 23.141 t4 (g§ff.(7) 3-94 717114 7-°1                                             74°1
            --67- -17;71-1   11-711 315,000,000V 161-q-c21 81-11                                               1-17-91 zt A1-1
                                                                                                                             -
4°9,4.

      4.          Ail a.- V-

           al -Li(z_q_                -?riti cL131-         -7g-attoi sr'19.1- V-61 20121-Al 131-- 1                          A1-          1
412171
     -o1 4A1-                                     cit°1 ANIAlcd              -L'a-131                            --g-T4-7144 1-711
180,000,000V1                                  1* -307- -171-1gol-       '.1 11112.-                                           71711 75-1-
Ail        Al /L1- A1 t1-711 _R-% All *Ai °I1                        R-I 1 A1-1 11 °_11 kI1HI -_                     -&4 1 3-1-

/2 a-81- a _a r.11              I IT- 91        At 1 I -a-            2013. 4. 2.1                                             1-111-V-
°                Al-714 L 11-1,521 4-1t- Cr51•51 1
                                                 11°P-11 36,000,000-VA .-41V-t- 7A -a- 131a1
=1241-E-I 2014. 4. 1.141 )141 1.14Vit_K- (8) 2, 311- 7144 V-°1 24°11                                                                9r-1
      (Z1 -31-                            A1-71 4         111-1 IT-                        vd °I All V- Al 72,000,000-VA

zt

3. 3713/-- cd                  AA1-       '171113171
                                                   -

    1-11    °1.-°- 41, 21-al- V-41-                   Ai, Ol---4--°11 Al 51-Li          r-11-R°14(Z1           °14A-11, 611 °Pi



                                                                                                               EX-YOO-S3-00042
        EX-YOO-S3-00043
             ft --(yrz         C-R-YR)1414             Rot-Yi,ITRY                                      F6-L4 f-Wrz
                                                   ft --6-*-EcL             PRofilc:411-8-                   Riy
                                                                                                       JoLlo lz
                                                                                      --k--vcc[k
                                                                                                            PaPaPviz
                                                     7E- ozitz                                    --Ezz,c[k     Et
                                                                                                             R4-rg Pz'
                                                                                  "28 tv ri4 k                 k-y--E
`(Eli                                                 -§-c[k               V8T[k fritti4 fritlY---2
                                                                           -
                                                                           k-ra-PaRg_                KoNyt---ffi. •
                                                                                                                fc) ziA
         k      LY-Rf [V-i1'    k                                                [-y4TAV -t-- F6-11-. Tr:                 •
                                                                       L-YI-gELL-i Rorory--k- - T
                                                                     -pota [[()[{Eigsfiz 'tt-y-fz[o 1I! [I .T
                                                                                            ltc401z1.0                    'T
                                                                                                 r
                                  4-z Los-alalt4-0-)z -1y{g1--÷ `11Y-Pz[o Tottzlo 11t4P-rz 170 -E_tE 'T
                                                                                                      1Y-5 1-451C -
                                             tz 1
                                                - W000'009'M [V-rs?.. KYR) Ett to_a i--6-tiz[z (8)
 -f2 ro           `1,4--,Z* 4z [[o k'*[[-        1V-rk.[Y-R[V2-11-Y [-CT EL:2-               R-)000`000`0VS
    tfo-izt-ror [o_a 46ttz[z (L)3f416)[f- irl
                                            ii. ft -.5- rh-rFt            foto-                 RolTro 1-r-?R>TEV-
     EX-YOO-S3-00044
                                                                 L_        I
                                                                "t2        10       4Y-FE
                                                                                                         *4-3.-1;6-   rg to
-a -tit-_*t± [01-s42-fr_ *A-                        &R=1               46tz* FA. ly-ffic. [to& FIR Riy [0 [k.
                --q1/6        r(t)      ILY-Pd. T. 4                   k              [a 'pi      t-'L
     [g     1.9
            -1      ir
                     -S               -121-Y                                                   k-lY N. to Po EV to '1k'
-PL [o 'RR W.       -3- I-1    to '            Lr- 4.4 ryTtli   4-9-       -Cc') -E- fin Pz-ty to to            Tr-
EX-YOO-S3-00045
                                         oononts                                   itca e
          •EZ •1 1710Z      000'00917     000'000'9.17     E     Rts ICZEI. MHO         10;r5t51210&K      6
         'CZ -0 t 'EtOZ     00000917      000'000St        E     PHO 1CZMEt      rola   102-1t5121ileA     9
          'SZ ' L 'CIOZ    000' 00517    000' 000' S17     E     Rkt IC tREt MHO        10;14t31210eVi     L
         17Z 17 CO         000'00817     000000917         E     g110 1C1.81.    raw    10;rays51210&A     9
          1
          ,Z ' l •EIOZ     000'009'17    000'000'517       E     Rfit ICZRZI MHO        iog4t5t2inea       9
         17Z '01. •ZIOZ    00000917      000000917         E     RHO ICZRZI. MHO        10512182iX         17
         17Z ' L ZLOZ      000'00917     000'000'817       E     &it ICIOZt MHO         10 2,
                                                                                            -•t312100)A    E
         - 8Z 17 "Z1.03    00000917      000'000'9.17      E     •g'cliti ICIPZ1. MHO   10;1t3121CIPA4     Z
         ' LZ ' 1 "Z LOZ   000'000'81.   000'000'081.      E     Rts ICZP1.1. MHO       l0wit3t21-0.g.A.   I
         MST( IfICS         (g)tittlY    (g)tit-ICRE'     CR)
                                                                   RICIPME      :7-
                                                                                 .          alX1121•C      P2
                                                         IYRIC
                                               II910 -   corramam
                        Faqt (8)   — oFall
     Aus4
       -       limpla              A-A031..(m)     w-Ancg)
1   m2iAll    2011    A -±,—       180,000,000   39,600,000
2   M 21141   2012    A1
                       --'-
                          ',       180,000,000   36,000,000
3   M 9Dcll   2013    ?1---t;      180,000,000   36,000,000
              g MAI                              111,600,000




                                                         EX-YOO-S3-00046
                                                           ,       EII-1
                                                                   I=1
                                                                             (DI


                                    xi 6         v,            114


                                                               74


                 20152_-,-592           617,1    tIvi                   tg-y-,-011547                sr)] 1711- ( 415 Fg )


                                                           La:TT                        -()R 13LI: (1111(i]            1
                                                                                                                       11OIA1

                                      NLAO-ltij

                 20152-3--- 1112(J-)

31   a   co_
                 7T:1        (380209-1063620), Pr

                 --- •7 Ai                      -,Air-04- v407J 37-0 102* 1301'$- (---g-,--;-*,




                 -05-                            cd            A1-171i
                        i     i     -6- lizr                                             264

         cZ.1_


         Al-     114.171 ,                              Ol" (ZI-t(O
                                                                r  L-V12)




                                      E11 5eci


                        J     Al-                                  2-

                 1, ,z..1 1          -t1
                                     4   2015. 1. 29. j5i 2014311-907

                 2. ciA111111 -Zi 2015. 3. 20. -2a1. 2014a-q9347, 9348(1,1),

                 9349( 11
                        11H, 9350(1A -6
                                      11)

                 2015. 7. 3.



                                                                                                         EX-YOO-S3-00047
                               3-1_TuZ1011        tfl        *114:                    -471 -0.- 4.

                          (. 11 4L,4 011



                                                                           of
1. . T1-. ±-01-124 QXI

  3-1-1 3-7 -°1 011   ullt1-0,1             sa-1 01 •-,k131-7               11(1 9-1 5)-4 u12 -%1_-;,1 01 A-1 31-7-0:              (V-1 p-1
011                                                 1
                                                    7-7 1A1                                                          -VA
      17r1-   71-1711R-1 Ai -V-E01--8-1-q-(11A1-).


       11 1 , 2           'V= 111 ti 61 3 i 3ii011 11-6-1-cl 44                                            131--,1
        51-4 -51 tel        , J2           •,]*.A.•q                       1 011             -P1-011 21-4 91 V, ID- 4 AL-1-49131, Dia
 IIr           111,   2                                              ;
                                                                     .A1-1_
                                                                     -1 .--=: 112VAVA°11 qti-el 4                                 4 71 -&1-91P__
                                --?-1 -7- -8-01-±A1-7,1-3-.                 1-tl-c1 2da1t-1-71                             4--a°1011 r-11t-
A11 1, 2 Vi;19-1 4 4                                       1137                 d-Q1 'tkJ-Al                 9,1°1 Viul 438 A1111
-9-14 7,1t1-11                             1_1-         71 LIN                        -8,1                                  3:1           ,
/1                        4=2°1°11 ril                                R_        A
                                                                                - - -71                    vA]



                                                                                   ---011            -1-

      4 51°14 7dA1-2-1 4                            01- -11-r-,)4-                                                                  4364Z-L.



                                                                                  2                                    EX-YOO-S3-00048
 112I011        t1-01                          4a°101 riLtl-             4.
                                                                        -1         5-1—7— 3-1-71 t- l-a                    71N


tH 3E1 MAI I


   01 Vil-t101 -2A1V-                            0101 tilt]: *71°-1                                                4tliq-0-_P-1 71
4 91-           --661A1-±-                 113691 _c.1=1 01-E- =ilv (z1_                           t-ut.

1=1 .
H12401
   e=,


1. tig           01

    O .-8-1(Zioil
       .          t1             3L-         1-74-91

         — 61-01V 61- 61-1-r(15 _-__1=r'E-1 43-111cdol1                                1V-1-5-)1             V111 2I1356Z-_,
             355z-_ 411, A130 - (1.*-401,

         — 1-1-1111 4                 4A1---E- v*E1             cLI01 'Ott 31-E-R 11-7;-91                               4 -g-1

                                                  t                               421., V1.1 11356, 4355
             1-C        3oza( 3-1-1 .4 4A1-
                                       -    '1
                                             3 v ait-tl-c1)

   O *Ail 01 E11.-1- Aci-R-A1-                    NVI---c21                      141,1 4                                         13,1

          I13      ;11i --1,3A11356, 11355Z: 111-C130t1-ccl)

   O -8-1(Z_1011                                           11
                                                            -g-.521          :                                            411-,

         3 0(1c-x-V-1 )1F--1)

   O 31-4V.-r14°_101 tflk4°_ItIV -F-01 131                            Vi-s21                       Alt                  7PN *01
                1*I13                 111A1-112,                  1356, A1355Z-__ 412t01-,

   O 01-01-V01-01                     7,j °Pt-17TR e?-;----91

         —               --171_1121 -c-1               01- 01-V 01- 014-1-'L                        21`--- zr'-`--9-1       4



                                                              3                                                  EX-YOO-S3-00049
                         1t4                      *.°11 Tltd-            I13          11 1'                       A13562_, Al 355
                                  A13oz-_(1-04 Al-                             c1 )

            —                 4 Atil-AA4E-1 01-01V 01-01 -1-r-01 2--                              0,171--Y-R                  : zt
                     4356Z-_, 4355Z2. 121-, 430Z--(4 -444                                             R-1-tl- ai, 4 '11-ud. -2E-11)
     O t11131-4.--1P-1-012--L-°,1-T--'Lcli tk AJjZ.4°1                                                         4 *761 14%1 4
                                                    113a:       11 112,               11.11 I1356, Al 3 55_7-_              2 V-, Al 30
               (            Al-

     O1
      1 4/ 011 qt1-                         1=-' A1- 1°1

            — r1-71-c1-°1 .11-m1.71°11 r-11 -q-1- *4°1                                                                  -Fat- lit-
                   I13      11i'i- 111,                  I1356, 1355a-                    21, Al 3 OZ-- (               ,            (11
               -66
                 1

            — 4'1 N iA11                                           td-                        ,
                               .1=.1 *4°1               4            11 71-                   1W *1                    - 43z--
               11- I12,                    A1356Z-_, 4355Z: A112I, A1130- -(5
                                                                           - 1t114A1- 11
                                                                                       1 R3-71-401)
     o                               : 4 z--Allt                                43%1- I13J, -6;111                 oza(z-l-cd        -7-
                                                                                                                                      11
            711 )d-Atta 711                                 t IWIA 211 3                      1 ti;        ,       Al 3 0 ( Ali
                         ), tJ 9-1      'Li Edi
1. III                   (71----7117O

                   52Z.-       11,        55a- Al 1 tol- 1131.
1.       tjt 1-*

     1141   1137Z--           -cif, Al 3 8Z-_ Al 1          I12,                [1            1'01- -771-S):



                                                                                                                 EX-YOO-S3-00050
        EX-YOO-S3-00051
                                                                             9
                          k5-ag-6[-arta [zErt 1-07--)rcty             [[c.-Fricstif..4)- 'ft -ET-016
                     1[4.4, Pi'' 10                                      roto RI* bo141.                                -ty
 Folk t-Y 1Y1.01Ttla                                                 tr--z-tYtg÷k                     [01Z)-1-r[r-c
       --(1--rz -12                            'fa Hto -1-47a- FL-to                 k 1[41                 1.k [-Y* [o
                         [-& -1-1[2-E la-Pg              [[4
     10N-Ey                              [[0[6-u.g.     Pzff to 11 tz-l-g-NrE [-61g ft[tEt Pz-tY to bo-t-g-ITE
 tto                -2-1.Y k [7,5Li- 14-----1=---tA        [IK LF--g 71? MrzR) [0-4-Rt 115-k-FEW 11(aTr 11-               1
-117 [0a [[c-- L k111.                                   N/4y[1:14 `il=-
                                                                       -
                                                                       1*    .8 kEti •C              [7:5-1v-En myt-k-firt
                              .-[z my[-.EE=FIL [y-E-k        to t[o Pc) kik-27 1V1.[-z L4i                      t6ii[(
 1-6 '1tTY.                    [ kg iL ['Ft i        it=z."1"                     [6 Y            [-`-1   11-
                                                                                                           .4 [5-14 [V 0          -g
                                                                  %fa a-12,1%T -E11-y rh '7r-W*1V 110 [-y* [y -W [EL
                  1V-E-1 11-Y [7`,-)                    -                                         {A         je-                        -71---LE [EL
 lio        fr'L lot- [o-a 1;M                       -133                        RoW9gC`61,TV6f7n8 1.01%--E-L
* Kos, my                                                                                       -[616- --Enrfak
                            iY[oajta [YR1V                                                 117- -16          #2.--Ftg             -TITY.          it°
        1-(5-4Y         ft--0--rcnrg ‘Lypia-[-9-[-Ek - 1y10-{f[ta [-(5--En-prin
       -iy[oYE[Ea b5 7
                     - -C-i-1
                            -101QW1010                                                                                     La-IOTELT-
       rz         --Si)L-                IV • 1
                                              t 7.          t[0-kR) Po [ JoL                                       tV       Eta k -ry MY to
      -E       -6-*PEL                 [Et                  Ea "ff.                            "ff          fz'                    Itz-12 k
            [olF) k Ito Pc.-ty 1*. -1Y ksto                            k           [E•.:          t-)Y -ty k)-l-g7T-2- to*
             T-r        4Lro [-Z)                      tELY*          tta-18--             LP-431- 'Po PFL --IoL i-ng frt.( tz Ph to *-tz
                                                                                                                              glo Idgig
                                                                                                                                   [-FM rz
110                rz 110          R)110)-ik 1-6-4                                                        rzt-                              1to
 4°1          t.Ytl1 -St-151711 51P-                            -T-/-9i 4491 Ell              01A1-1-        Al--9-1 4 0,171-a-ca:      11-

 cl 0t                   1,:- r-1- -6-1
                         -7                      Al-1-l1 1
                                                    --rEA171- 01-1-14 a4A1-71-

°I 01 -V- -9-- z),                                   °14. 31 a-7°11 111 -q-                       cdt"1-cl           t114                 161-41;
             1 i /31-                       4)1- M      "Y)--                    71-71-   711°11 °               71 11 -14-r-01-        (51--=T4

                  a el tl-Dd 1a 1-&- 1=11 .111
                                             1.-6-J°1
             2)                  cd °11 ElIt                     l °1           Id*                                '77:-      *A- V-°1
 11 Al                   A1-1                             el               -e-71- 50.4.

                IL 9J      35±41- 4471-                                         1-4 .Y1 °T]           4. 3711-7-7°14?-1                   014)r
               ta-191 4Ei *fi                                    .
                                                                .141_011 tri-                   Al 61- ol        O0           t2-.        -I- 61
                                                                                                                                              in

      Af-Q1 r41-R- Cj1          ra 711      51    31 01                1
                                                                 Al- ti-                        711     Ltf
                                                                                                        9:11 .       YIL-TI                   °

11°,14AI-1 -LA-1
              J                                                                     7j-k-
                                                                                        1
                                                                                        1                  1=4                   ci)_1 al 47111

9,1 9t1 ,         cL1tl-          P-1 Al-            01 El1lii01Lii                                          5-- 4   °I
         61 9     -14. FE.i5-1_ Or_                   6[61 SZ101.01

 0 1,1:1 1
  -
11 o          V71-71-                                    01u141- A01-1
                                                                     -1 4-7-7 °1°1 111* 1310141 4u-1°11

                                  -tall 1.RA-01A- J4101                                                 41°14                             1A1-
Oil vl-ti-ori                                                                                                     -4-1Z1.-V- 914.3)
2) stlaolol                                 -Prilcd°1 1°1°1 ti_JA-01
               Al, 'i-)1 -7:11-.k,R1-511 4-7114°1 --PQr1 cd-°-               1-1-W- A11131-
                                                                            10                                     J-2
           °JAO-Ani-°11A-1-Y-                   /allt1-131        461'4 t1-4-7-1 -.61-T31 61 A1-7LI
  `1Al2-E- vi,),\_1-7-t-°11711 33-6TAA1-°11A-1 .E-1-Tta 7A-a-
3) 01 A1-..1 tT}13.4A1-           °J-1-14--°11                                       11-21-01A1- 1171i*1-31-
                     spAT-14-01
                            -         tfiti-cq 2015. 5. 22. A1gal-YA ,Z4011A-1                       1=1 jQi 21-,4 6
              01 ,2314Vr1-(A-1--&-a---1-V_ 2014212_3604, 201527:11194 A1-?_1). 4-37
                                                                                                   --cd°1 131-* 49-
  =*                                                              ulDi014E- Ega                -R-V_1_s21
     Aqt1--t-                 t1-711_
                                    -=-2                461-4 -14-11(Z_I      x1A1                           tilt-
                                                        1IOil919,1r1-31 J_ 611                1 ,011A1tt -11


                                                                                                                            EX-YOO-S3-00052
             01 Ai-Zi.1 11.1                                                                           Cd cal-q              4- -,-- -1i i ol 1
 4°1        0                           01Q1                 3i 0             01 q. 3iL9J                       4,),1 t l                .437_

 '1-.1 &1A1- 4414                              10,400-T—E-           719LJ1,3713-1(z11                          1,3 01 01
                                                                                                                      -L.-            91    4-21
    ptf_ 510-1 9.1u-i                             Ai-         qui 01                    50,000+-S- ---714. EE-11
2014. 3. 17. 61 121                                                                                                              61-°1-V 01-°14-V,

          4 toAl- 411A1                                        Aol- Ell     r-1-.

                       V-61 01 Al- 7,-.1 bd 1                    -TT 13114—°14                         A +-        o14        -01
                                                                                                                                              ;VIA cl
     5-11            Ai-                31, 01 Al-             TVA 1=                       34-1
                                                                                               )-1       -°14c,)1 `AHAE PRESS INC'

                                                                           *71                       11771-z1           1--°1 9,1r1-.
                L Oil121-81-            Y-21     °14-'-_             -Tr            --?r-               71      -°11 r-11      -1"-A1-71- 711 Al 51 -7-7
4'iOi1 t11                          °poi- 01 1.-4. 1- 51 A-, 2014. 11. 25.                                          qt.1-      2,--A1-137,4-01
   .iL,   '711 51 01 9),R1 01 Al-z-1°11 '01 t-1-°€1                                           Eli                                             t.a4
                      -(21 421---                                     OJ 31aLi-°-41l                                            Oi1 tt-cz
%1 al Al- ./1. -a-         VII t--1_V                4.1 3:11 5161                                                     7 cl 4,2 si
                                                                           4=1 V-91 -7-E-AN-1-

       4711 141-A1 431

                                          11Jl 4111A01 5-'7- 311

914. Z:-Ailaiql 6131t AV:4c1 42 VAli                                                           Olt-5iLic i                   if --Y. _11:Ti
4'144 °1-61 -Z.1 4°14-C.1 --,

                  4011 431°101                             015-1 iLQ1 4°1v                                       *--g- 91-7 9,1t--:            -7)-•
:iLcd 21               11,
                        -                      ,01 Al-?_1_ 11 1°11 oll]...V *71$                                                         0 0 0




                     --8-1,1-U-                    cd 40171 90. 431- J-71


                                                                                                                               EX-YOO-S3-00053
EX-YOO-S3-00054
                                 0 EL
                                             4Y-FE
                              1_ Q   El
                                     1.Z     1Y-a
                  to-a   Ly[to Eta [-&fict b519,-17-r fn   [K44-27---
    EX-YOO-S3-00055
                                                                                    C-1-T-ry
                                                              _L.
                                                                    •9T 'OT •9TOZ
       --[-LE(4.)zuT `g6s--3--i- 9Toz TER' *c •L '910g                               RL'
                             V9g        Fa-Pc-16-
*[0.                         *OT `2,8
                                               `(0Z9C90.1-60g02C)                          frE
                                   :111 F&A k
                                                -ryik
(R)art)-REFO--R- riltik-Fr-1[0-g- Nik-1---1.Z[iVrzrz: .+1
       )-Ta Po---a Pt:0:1k                fr`t Rqz.f-)zt- •           cOTT   I0g           iY
                                          pc                   41-
                                         1=1                   II-y
      EX-YOO-S3-00056
          lo-a                                             kro                fhtta                  k31-g.              lz                    1TL
                                                                        kt5                                                      L.5kEt
          t-fc)                   tYkoR-1Y lo                         lo 9t.2-        kt-lzt Lo                          [[01O -Er
                                                                                                                                 4-11- 'ftr1[5.
4Z-Fr-r1
    -    ilk ft +AY *                                        [Y1[10i-k4Y Fkir
                                                                            -                             -E        [o         [6-9 [0 PIOT
[LIT TgiY Pai-g                                     TC8C              Ett,.- T'-iYrg                    E-                              -Pa.* rafo
                      [6               r
                                    =43.6                               Po-        V64.- 1-6                  io tig [         W1-6 °t9-_
19.--i%                          t:az                      fo ift          1E42
                                                                            n [ o rtg FO.                     7-
                                                                                                               ) LZ1-2            [to
Po                c
                                                                                                   [V         [615 -÷*N,-`8--lz °E
rik                                 [o?          4H if. 10 Tr -R/ [tc) IL [Z Tr-ig-Pn                                                                IO
          [o Er            ( Po 00 [-O- WEIL P-9-- Vr- Ro -A.- Fa k                                                      faL     MY NY                     Ra
ttC4* k"--oi4Y [g                                                 IF{Z-               [0-•                        "TAY                    VAC' iY [g
lse          Et4           tfi          fr5TO          _A_
                                                   -0( za        —I           rt
                                                                              10               -TriZ                 9
                                                                                                                     ta*10-10a MO
  -PgRa LH                         Y                                                               '711-y iy 15/Z"                      t-).4 iY [Cc'
           Y                     ' kF                            ttg trsEL                                [-&                  ko*      rt4
fctil[qz'rz-k- -Pg[ta [tc*..jo                                -kag. fris              NY:1217Q_ RiY 19 tog-. -2--Ho                                  i6lY
-FEr [o                     '-1                 [-o+-[pt                                           Rzigrtgi toR,t1-
                                                                                                                                              1.07L---CY
                                                                                             1,3
EX-YOO-S3-00057
                  "PI   QTr    -a frit Ra         LY   -.
                  * TO 1.0     -a- ri14 Eta
                  t`ra lz IP   fr-i-.t- gt Ell-
